     Case 1:19-cv-01640-DAD-GSA Document 15 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LETHA PEARL WILKS,                                No. 1:19-cv-01640-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   CHOWCHILLA WOMEN FACILITY,                        ACTION
15                      Defendant.                     (Doc. No. 14)
16

17

18          Plaintiff Letha Pearl Wilks is a civil detainee at Patton State Hospital proceeding pro se

19   and in forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. This matter

20   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

21   Rule 302.

22          On October 20, 2020, the assigned magistrate judge screened plaintiff’s complaint and

23   found that the allegations in the complaint were vague and unintelligible, and that plaintiff failed

24   to state any cognizable claim. (Doc. No. 12 at 4.) In that screening order, the court provided

25   plaintiff guidance regarding the pleading and legal standards applicable to the claims she was

26   attempting to assert in her complaint, and plaintiff was granted leave to file an amended

27   complaint within thirty (30) days from service of that screening order. (Id. at 10–11.) To date,

28   plaintiff has not filed an amended complaint or sought an extension of time in which to do so.
                                                       1
     Case 1:19-cv-01640-DAD-GSA Document 15 Filed 02/18/21 Page 2 of 2


 1             Accordingly, on January 11, 2021, the assigned magistrate judge issued findings and

 2   recommendations recommending that this action be dismissed due to plaintiff’s failure to state a

 3   cognizable claim upon which relief may be granted. (Doc. No. 14.) Those pending findings and

 4   recommendations were served on plaintiff and contained notice that any objections thereto were

 5   to be filed within fourteen (14) days after service. (Id. at 2.) To date, no objections to the

 6   pending findings and recommendations have been filed, and the time in which to do so has now

 7   passed.

 8             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

10   findings and recommendations are supported by the record and by proper analysis.

11             Accordingly,

12             1.     The findings and recommendations issued on January 11, 2021 (Doc No. 14) are

13                    adopted in full;

14             2.     This action is dismissed due to plaintiff’s failure to state a claim; and

15             3.     The Clerk of the Court is directed to close this case.

16   IT IS SO ORDERED.
17
        Dated:       February 18, 2021
18                                                           UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         2
